Citation Nr: 1740667	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-21 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a September 2013 travel board hearing.  A transcript of that hearing is of record. 

In a July 2015 decision, the Board denied the Veteran's claim for entitlement to an initial compensable rating for his service-connected headaches.  This decision was set aside and remanded by a September 2016 Court of Appeals for Veterans Claims (CAVC) memorandum decision.  This issue is once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A the time this case was previously before the Board, it was determined that a compensable rating was not warranted.  The Veteran had provided a varied history as to the frequency of headaches, and noted confusion between distinguishing between headaches and neck pain.  Further it was indicated that he was taking no medication at that time.

Records associated with the file since the prior decision, and since the CAVC decision indicate that the Veteran has received additional treatment for headaches, has reported severe headaches virtually daily, and has been prescribed some medication for the headache complaints.  Also added to the record since the prior Board decision are Social Security records which found the Veteran disabled, but do not seem to indicate significant headache pathology.  As such, records should be obtained and a new examination scheduled to determine the nature and extent of headaches.  Records indicate treatment at a University Medical Center headache clinic, and with a Dr. Ogren.  Those records do not appear to be of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, with the Veteran's assistance as needed, all clinical records for treatment for headaches, including the most recent as well as historical records.  The Veteran's assistance in obtaining the records should be solicited as needed.  Records from Dr. Ogren should be specifically sought as should all treatment from the University Medical Center.  All VA records should also be obtained.   The Veteran should also be asked to provide any headache logs or calendars that he might have kept.  All attempts to obtain records should be detailed in the claims folder.

2.  After all records are obtained, but whether or not records are obtained, arrange for the Veteran to have an appropriate VA examination to determine the nature and extent of any headaches.  The electronic claims files should be provided to the examiner in conjunction with the examination.  All indicated tests should be performed and all clinical findings reported in detail.  A detailed history should be undertaken, in part to ascertain whether the Veteran is still on medication, and whether it provides any relief of symptoms.  To the extent findings are similar to or significantly different from those otherwise reported, an attempt to reconcile opinions should be set out.

3.  Thereafter, readjudicate the instant claim.  If additional development is needed, it should be undertaken.  If the benefit is not granted to the Veteran's satisfaction, he and his attorney should be provided a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


